Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 1 of 14 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

JAMIE LAWSON, Individually and on PLAINTIFF
Behalf of All Others Similarly Situated

VS. No. 5:20-cv-5137

TIMOTHY CORDER, JAMES DEFENDANTS
CORDER and GARY CORDER

ORIGINAL COMPLAINT—COLLECTIVE ACTION

 

COMES NOW Plaintiff Jamie Lawson (“Plaintiff”), individually and on behalf of all
others similarly situated, by and through his attorneys Daniel Ford and Josh Sanford of
Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action against
Defendants Timothy Corder, James Corder and Gary Corder (hereinafter collectively
“Defendant” or “Defendants”), and in support thereof, he does hereby state and allege
as follows:

I. PRELIMINARY STATEMENTS

1. This is an action brought by Plaintiff, individually and on behalf of all
others similarly situated, against Defendants for violations of the Fair Labor Standards
Act, 29 U.S.C. § 201, ef seq. (the “FLSA”"), and the Arkansas Minimum Wage Act, Ark.
Code Ann. § 11-4-201, ef seg. (the “AMWA’).

2. Plaintiff, individually and on behalf of all others similarly situated, seeks
declaratory judgment, monetary damages, liquidated damages, costs, and a reasonable

attorneys’ fee, as a result of Defendants’ policy and practice of failing to pay Plaintiff and

Page 1 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. {(W.D. Ark.) Case No. §:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 2 of 14 PagelD #: 3

other similarly situated individuals proper overtime wages under the FLSA and the
AMWA within the applicable statutory limitations period.

3. Upon information and belief, within the three years prior to the filing of the
Complaint, Defendants have willfully and intentionally committed violations of the FLSA
and the AMWA as described, infra.

i. JURISDICTION AND VENUE

4. The United States District Court for the Western District of Arkansas has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331
because this suit raises federal questions under the FLSA.

5. Plaintiffs claims under the AMWA form part of the same case or
controversy and arise out of the same facts as his FLSA claims. Accordingly, this Court
has supplemental jurisdiction over Plaintiffs AMWA claims pursuant to 28 U.S.C. §
1367(a).

6. Defendants conduct business within the State of Arkansas.

7. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and
(c)(2), because the State of Arkansas has personal jurisdiction over Defendants, and
Defendants therefore “reside” in Arkansas.

8. Plaintiff worked for Defendants within the Fayetteville Division of the
Western District of Arkansas. Therefore, the acts alleged in this Complaint had their
principal effect within the Western District, and venue is proper in this Court pursuant to

28 U.S.C. § 1391.

Page 2 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 3 of 14 PagelD #: 4

HI. THE PARTIES

10. _ Piaintiff Jamie Lawson is an individual and resident of Benton County.

11. Defendant Timothy Corder (“T. Corder’) is an individual and resident of
Arkansas.

12, Defendant James Corder (“J. Corder’) is an individual and resident of
Arkansas.

13. Defendant Gary Corder (“G. Corder’) is an individual and resident of
Arkansas.

14. Defendants do business as Corders Granite & Marble Company or
Corder’s Creative Granite & Marble.

15. | Corder’s Granite & Marble Company was, at one point, registered with the
Arkansas Secretary of State as a for-profit corporation, but it is now dissolved.

IV. FACTUAL ALLEGATIONS

16. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

17. TT. Corder has at all times relevant hereto controlled the day-to-day
operations of Defendants’ granite and marble enterprise such that he is liable to Plaintiff
as an employer under the FLSA.

18. 1. Corder established and maintained the wage and employment practices
at issue.

19. TT. Corder was at all times relevant hereto Plaintiffs employer and is and
has been engaged in interstate commerce as that term is defined under the FLSA.

20. J. Corder has at all times relevant hereto controlled the day-to-day

Page 3 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 4 of 14 PagelID #: 5

operations of Defendants’ granite and marble enterprise such that he is liable to Plaintiff
as an employer under the FLSA.

21. J. Corder established and maintained the wage and employment practices
at issue.

22. J. Corder was at all times relevant hereto Plaintiffs employer and is and
has been engaged in interstate commerce as that term is defined under the FLSA.

23. G. Corder has at all times relevant hereto controlled the day-to-day
operations of Defendants’ granite and marble enterprise such that he is liable to Plaintiff
as an employer under the FLSA.

24. G. Corder established and maintained the wage and employment
practices at issue.

25.  G. Corder was at all times relevant hereto Plaintiffs employer and is and
has been engaged in interstate commerce as that term is defined under the FLSA.

26. During the relevant time, Defendants had at least two (2) employees who
engaged in interstate commerce or in the production of goods for interstate commerce,
or who handled, sold, or otherwise worked on goods or materials that had been moved
in or produced for interstate commerce.

2/. Defendants’ annual gross volume of sales made or business done was not
less than $500,000.00 (exclusive of excise taxes at the retail level that are separately
stated) during each of the three calendar years preceding the filing of this Original
Complaint.

28. During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four employees.

Page 4 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 5 of 14 PagelD #: 6

29. Defendants were at all times relevant hereto Plaintiffs employer and is
and has been engaged in interstate commerce as that term is defined under the FLSA.

30. Defendants have employees that handle, sell, or otherwise work on goods
or materials that have been moved in or produced for commerce.

31. At all times material hereto, Plaintiff was entitled to the rights, protections,
and benefits provided under the FLSA and the AMWA.

32. Plaintiff was employed by Defendants within the three (3) years preceding
the filing of this Original Complaint.

33. Plaintiff worked for Defendants from June of 2016 until June of 2020 as a
supervisor.

34. Plaintiff was paid an hourly rate.

35. Other workers were also paid an hourly rate, including, but not limited to,
supervisors, bridge saw operators, installers, and receptionists (hereinafter collectively
"Hourly Workers”).

36. Plaintiffs job duties as a supervisor included, but were not limited to,
taking work orders, granite and marble fabrication, product installation, inspecting
products, ordering materials and tools for Defendants’ shop and jobs, overseeing jobs,
and making other Hourly Workers’ schedules.

37. At all times material hereto, Defendants misclassified Plaintiff and other
Hourly Workers as independent contractors and as exempt from the overtime
requirements of the FLSA.

38. Plaintiffs and other Hourly Workers’ work followed the usual path of

employer-employee relationships; Defendants treated them as independent contractors

Page 5 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.} Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 6 of 14 PagelD #: 7

only for tax purposes and for Defendants’ convenience.

39. At all times relevant hereto, Defendants knew that Plaintiff and other
Hourly Workers were acting as employees, rather than as independent contractors, and
treated them as employees.

40. Defendants expected Plaintiff and other Hourly Workers to follow
Defendants’ policies regarding their employment.

41. Defendants required Plaintiff and other Hourly Workers to satisfy whatever
needs and requirements Defendants had.

42. Plaintiff and other Hourly Workers were hired to work for Defendants for a
continuous and ongoing period of time.

43. Defendants determined Plaintiffs and other Hourly Workers’ pay scale
without input from or negotiation with them.

44. Defendants set prices for services without input from or negotiation with
Plaintiff or other Hourly Workers.

45. Defendants made decisions on advertising Defendants’ business without
Plaintiffs or other Hourly Workers’ input.

46. Plaintiff and other Hourly Workers did not negotiate contracts or price with
Defendants’ customers.

47. Defendants assigned Plaintiff and other Hourly Workers specific jobs and
duties, and they were not allowed to refuse those jobs or duties.

48. Defendants required Plaintiff and other Hourly Workers to follow the
directions of Defendants with respect to fabricating granite and marble and installing

products.

Page 6 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 7 of 14 PagelD #: 8

49. Plaintiff and other Hourly Workers had no opportunity to share in
Defendants’ profits.

90. ‘Plaintiff and other Hourly Workers had no opportunity to share in
Defendants’ losses.

51. ~—~ Plaintiff and other Hourly Workers had no investment in Defendants’
business or operations.

52. Defendants provided Plaintiff and other Hourly Workers with all tools
necessary to perform their work, such as bridge saws, grinders, and all other tools and
equipment necessary for fabricating marble and granite, installing appliances, and
performing any other work required.

53. Plaintiff and other Hourly Workers wore uniforms bearing Defendants’
company name.

54. Plaintiff regularly worked in excess of forty (40) hours per week throughout
his tenure with Defendants.

55. Other Hourly Workers also regularly worked in excess of forty (40) hours
per week while working for Defendants.

56. Defendant did not pay Plaintiff an overtime premium of one and one-half
times his regular hourly rate for his hours worked in excess of forty (40) in a week.

57. Defendant did not pay other Hourly Workers an overtime premium of one
and one-half times their regular hourly rate for their hours worked in excess of forty (40)
in a week.

58. Plaintiff sometimes worked on the weekends, in addition to his regularly

scheduled forty hours per week, averaging four (4) weekend hours per month.

Page 7 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 8 of 14 PagelD #: 9

Defendant did not compensate Plaintiff for all of the hours that he worked on weekends.

59. Plaintiff and other Hourly Workers are entitled to overtime wages for all
hours worked over forty (40) per week.

60. It was Defendants’ commonly applied practice to not pay Plaintiff and
other Hourly Workers lawful overtime wages for hours worked in excess of forty (40) per
week.

61. Defendants knew or showed reckless disregard for whether the way they
paid Plaintiff and other Hourly Workers violated the FLSA and the AMWA.

Vv. REPRESENTATIVE ACTION ALLEGATIONS

62. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

63. Plaintiff brings his claims for relief for violation of the FLSA as a collective
action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

64. Plaintiff brings his FLSA claims on behalf of all other similarly situated
Hourly Workers that are or were employed by Defendants at any time within the
applicable statute of limitations period who are entitled to payment of the following types
of damages:

A, Payment for all hours worked, including payment of lawful overtine wages
for ail hours worked for Defendants over forty (40) hours in a workweek;

B. Liquidated damages; and

C. Attorneys’ fees and costs.

56. Plaintiff proposes the following collective under the FLSA:

All 1099 workers who worked over forty
hours in any week within the past three years.

Page & of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 9 of 14 PagelD #: 10

57. In conformity with the requirements of FLSA Section 16(b), Plaintiff has
filed or will soon file his written Consent to Join this lawsuit.

58. The relevant time period dates back three years from the filing of this
Original Complaint and continues forward through the date of judgment, pursuant to 29
U.S.C. § 255(a).

59. The members of the proposed FLSA Collective are similarly situated in
that they share these traits:

A. They were classified by Defendants as independent contractors;

B. They were subject to Defendants’ common pay policy and practice of
paying a regular hourly rate for all hours worked, including hours worked above forty
(40) hours per week;

C. They worked over forty hours per week in at least one week in the past
three years;

D. They were subject to Defendants’ common policy of denying lawful pay for
all hours worked; and

E. They were subject to the numerous other policies and practices as
described above.

60. Plaintiff is unable to state the exact number of the potential members of
the FLSA Collective but believes that the group exceeds thirty (30) persons.

61. Defendants can readily identify the members of the Section 16(b)
collective. The names and physical and mailing addresses of the FLSA collective action
plaintiffs are available from Defendants, and a Court-approved Notice should be

provided to the FLSA collective action plaintiffs via first class mail, email, and text

Page 9 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No, 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 10 of 14 PagelD #: 11

message to their last known physical and electronic mailing addresses and cell phone
numbers as soon as possible, together with other documents and _ information
descriptive of Plaintiff's FLSA claim.

Vi. FIRST CAUSE OF ACTION
(Individual Claim for Violation of the FLSA)

62. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

63. Plaintiff asserts this claim for damages and declaratory relief pursuant to
the FLSA, 29 U.S.C. § 201, et seq.

64. At all relevant times, Defendants were Plaintiffs “employer” within the
meaning of the FLSA, 29 U.S.C. § 203.

65. At all relevant times, Defendants have been, and continue to be, an
enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

66. 29 U.S.C. §§ 206 and 207 require employers to pay employees a
minimum wage for all hours worked up to forty (40) in one week and overtime wages of
one and one-half times the regular rate of pay for all hours worked over forty (40) in one
week unless the employee meets certain exemption requirements of 29 U.S.C. § 213
and all accompanying Department of Labor regulations.

67. During the period relevant to this lawsuit, Defendants misclassified Plaintiff
as an independent contractor.

68. Despite the entitlement of Plaintiff to overtime wages under the FLSA,
Defendants failed to pay Plaintiff lawful overtime wages for all hours worked over forty
(40) in each one-week period.

69. Defendants’ conduct and practices, as described above, were willful,

Page 10 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 11 of 14 PagelD #: 12

intentional, unreasonable, arbitrary, and in bad faith.

70. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for all violations that occurred within the three years prior to the filing of
this Complaint.

VIL SECOND CAUSE OF ACTION
(Individual Claim for Violation of the AMWA)

71. Piaintiff repeats and re-alleges al! previous paragraphs of this Complaint
as though fully incorporated in this section.

72. Plaintiff asserts this claim for damages and declaratory relief pursuant to
the AMWA, Ark. Code Ann. § 11-4-201, ef seq.

73. At all relevant times, Defendants were Plaintiffs “employer” within the
meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

74, Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay
all employees a minimum wage for al! hours worked up to forty (40) in one week and to
pay one and one-half times regular wages for all hours worked over forty (40) in a week
unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and
accompanying Department of Labor regulations.

75. Despite the entitlement of Plaintiff to overtime wages under the AMWA,
Defendants failed to pay Plaintiff lawful overtime wages for all hours worked over forty
(40) in each one-week period.

76. Defendants’ conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary and in bad faith.

77. By reason of the unlawful acts alleged herein, Defendants are liable to

Page 11 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et af.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 12 of 14 PagelD #: 13

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for all violations that occurred within the three years prior to the filing of
this Complaint, pursuant to Arkansas Code Annotated § 11-4-218.

Vill. THIRD CAUSE OF ACTION
(Collective Action Claim for Violation of the FLSA)

78. ‘Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

79. — Plaintiff, individually and on behalf of all others similarly situated, asserts
this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et
seq.

80. At ali relevant times, Defendants have been, and continue to be, an
“employer” of Plaintiff and all those similarly situated within the meaning of the FLSA, 29
U.S.C. § 203.

81. During the period relevant to this lawsuit, Defendants misclassified Plaintiff
and all similarly situated members of the putative collective as independent contractors.

82. Despite the entitlement of Plaintiff and those similarly situated to overtime
payments under the FLSA, Defendants failed to pay Plaintiff and all those similarly
situated an overtime premium for all hours worked over forty (40) in each one-week
period, and instead deliberately chose to pay them at their regular rate of pay.

83. Defendants’ conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary and in bad faith.

84. By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff and all those similarly situated for monetary damages, liquidated damages, and

Page 12 of 14
Jamie Lawson, et al. v. Corder's Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.} Case No. 5:20-cv-5137
Original Complaint—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 13 of 14 PagelD #: 14

costs, including reasonable attorneys’ fees, for all violations that occurred within the
three years prior to the filing of this Complaint.

85. Alternatively, should the Court find that Defendants acted in good faith in
failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff
and all those similarly situated are entitled to an award of prejudgment interest at the
applicable legal rate.

IX. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Jamie Lawson, individually and on
behalf of all others similarly situated, respectfully prays that Defendants be summoned
to appear and to answer herein and for declaratory relief and damages as follows:

A. That each Defendant be summoned to appear and answer this Complaint;

B. That Defendants be required to account to Plaintiff, the collective
members, and the Court for all of the hours worked by Plaintiff and the collective
members and all monies paid to them;

C. A declaratory judgment that Defendants’ practices alleged herein violate
the FLSA, the AMWA, and their relating regulations;

D. Certification of, and proper notice to, together with an opportunity to
participate in the litigation, all qualifying current and former employees;

C. Judgment for damages for all unpaid overtime wages pursuant to the
FLSA, the AMWA, and their relating regulations;

D. Judgment for liquidated damages pursuant to the FLSA, the AMWA, and

their relating regulations;

Page 13 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complalnt—Collective Action
Case 5:20-cv-05137-PKH Document 2 Filed 08/04/20 Page 14 of 14 PagelD #: 15

E. An order directing Defendants to pay Plaintiff and other similarly situated
employees prejudgment interest, a reasonable attorneys’ fee, and all costs connected
with this action; and

F. Such other and further relief as this Court may deem just and proper.

Respectfully submitted,

JAMIE LAWSON, Individually
and on Behalf of All Others
Similarly Situated, PLAINTIFF

SANFORD LAW FIRM, PLLC

ONE FINANCIAL CENTER

650 S. SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088
FACSIMILE: (888)

 
 
 

 

 

niel For
Ark. Bar No. 2014162

Col

Josk Sahfoga”
Ark\Badr No. 2001037
josh@sanfordlawfirm.com

 

Page 14 of 14
Jamie Lawson, et al. v. Corder’s Granite & Marble Company, et al.
U.S.D.C. (W.D. Ark.) Case No. 5:20-cv-5137
Original Complaint—Collective Action
